Per Curiam.

This court finds that respondent violated the aforementioned Disciplinary Rules. The evidence, particularly respondent’s explanation of and admission to each charge, albeit apologetic, demonstrates a pattern of neglect and, at times, patent misrepresentation. Had respondent’s conduct gone undetected, his client’s estate would have been improperly administered at best, and at worst, not at all. It is noted that respondent has acquiesced in the board’s recommendation.
Accordingly, this court hereby adopts the board’s recommendation and respondent is hereby ordered indefinitely suspended from the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.